J-S38018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.M., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

APPEAL OF: J.M.
                                                      No. 1910 EDA 2015


              Appeal from the Dispositional Order of May 29, 2015
              In the Court of Common Pleas of Philadelphia County
               Juvenile Division at No(s): CP-51-JV-0000784-2015


BEFORE: FORD ELLIOTT, P.J.E., OLSON and JENKINS, JJ.

MEMORANDUM BY OLSON, J.:                                 FILED JUNE 29, 2016

        Appellant, J.M., appeals from the dispositional order entered on May

29, 2015, adjudicating him delinquent of theft by unlawful taking, criminal

mischief and conspiracy.1 We affirm.

        The juvenile court summarized the facts of this case as follows:

          Complainant was at home at 1:00 a.m., on March 14, 2015,
          when his neighbor ([A]ppellant) knocked on his door and
          advised complainant that he had mistakenly left a light on in
          his car.

          Complainant gave his car keys to [Appellant] for him to []
          extinguish the light and waited forty-five minutes to an hour
          for the return of the keys.       When the keys were not
          returned, complainant called the police and reported the car
          stolen.

          While complainant was outside of his house talking with a
          neighbor, the police came and were waived over. While
          complainant spoke with police, [A]ppellant rode by them in
          complainant’s car which was being driven by another.
____________________________________________


1
    18 Pa.C.S.A. §§ 3921, 3304, and 903, respectively.
J-S38018-16


         Complainant saw the police begin to chase and saw
         [A]ppellant in the passenger seat as the car passed him and
         police. [While police pursued the vehicle, it crashed into
         parked cars and Appellant and two other males alighted
         from the vehicle and fled. Police apprehended Appellant
         and the complainant identified him as the person to whom
         he gave his car keys.] Appellant was in the police car at the
         time complainant recovered his car and the front end of the
         car was wrecked.

Juvenile Court Opinion, 10/23/2015, at 1.

       Following a hearing on May 15, 2015, the juvenile court adjudicated

Appellant delinquent of the aforementioned charges. On May 29, 2015, the

juvenile court imposed probation with GPS tracking until further order of

court. This timely appeal resulted.2

       Appellant raises the following issues for our review:

         1. Was not the evidence insufficient to convict [A]ppellant
            of theft by unlawful taking and conspiracy to commit
            theft by unlawful taking, where the Commonwealth failed
            to establish that [A]ppellant intended to permanently
            deprive the complainant, [A]ppellant’s neighbor, of his
            automobile?

         2. Was not the evidence insufficient to convict [A]ppellant
            of criminal mischief, where the Commonwealth presented
            no evidence that [A]ppellant was driving the automobile
            which was damaged and no evidence as to how the
            damage actually occurred?



____________________________________________


2
  Appellant filed a notice of appeal on June 24, 2015. On August 14, 2015,
the trial court ordered Appellant to file a concise statement of errors
complained of on appeal. Appellant complied late, claiming he did not
receive the court’s Rule 1925(b) order. The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on October 23, 2015.



                                           -2-
J-S38018-16



Appellant’s Brief at 3 (suggested answers omitted).

      Because both of Appellant’s issues challenge the sufficiency of the

evidence presented by the Commonwealth, we shall examine the claims in

one general discussion.    First, Appellant asserts that the Commonwealth

failed to prove beyond a reasonable doubt that he intended to deprive the

complainant of his vehicle permanently to support his adjudications for theft

by unlawful taking and conspiracy. Id. at 9. He avers:

        There is no question that the complainant willingly gave his
        car keys to [Appellant] after [Appellant] told him the light
        was on in his car. However, because [Appellant] was not
        the driver of the vehicle, there is no evidence that
        [Appellant] stole the complainant’s vehicle. [Appellant] is
        not the individual who got behind the wheel and drove the
        car without the complainant’s permission.       The lack of
        evidence regarding how the driver obtained the keys from
        [Appellant] and whether [Appellant] was even a willing
        participant renders any finding of guilt on the theft charge
        based purely on speculation and conjecture.

                            *        *            *

        The Commonwealth did not establish that [Appellant]
        conspired to permanently deprive the complainant of his
        vehicle, and therefore the finding of guilt for conspiracy
        cannot stand. […]Because the driver of the complainant’s
        vehicle returned to the same street where the complainant
        lived within the hour of the complainant giving his keys to
        [Appellant], the totality of the circumstances establishes
        that the driver of the car/or [Appellant] was, in fact,
        intending to return the vehicle to complainant. An intent to
        permanently deprive cannot be established from the facts of
        record.

Id. at 10-11. Next, Appellant contends the Commonwealth did not present

sufficient evidence to support his adjudication for criminal mischief, arguing:


                                     -3-
J-S38018-16


        [Appellant] was not driving the complainant’s vehicle, and,
        therefore, was not responsible for the damage to the
        vehicle. As [Appellant] was not the driver of the vehicle, he
        could not have intentionally damaged the property of the
        complainant. Additionally, there was no testimony as to
        how any damage occurred, only that there was front end
        damage to the car.

Id. at 12.

      In evaluating a challenge to the sufficiency of the evidence supporting

an adjudication of delinquency, our standard of review is as follows:

        When a juvenile is charged with an act that would constitute
        a crime if committed by an adult, the Commonwealth must
        establish the elements of the crime by proof beyond a
        reasonable doubt. When considering a challenge to the
        sufficiency of the evidence following an adjudication of
        delinquency, we must review the entire record and view the
        evidence in the light most favorable to the Commonwealth.

        In determining whether the Commonwealth presented
        sufficient evidence to meet its burden of proof, the test to
        be applied is whether, viewing the evidence in the light
        most favorable to the Commonwealth, and drawing all
        reasonable inferences therefrom, there is sufficient evidence
        to find every element of the crime charged. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by wholly
        circumstantial evidence.

        The facts and circumstances established by the
        Commonwealth need not be absolutely incompatible with a
        defendant's innocence. Questions of doubt are for the
        hearing judge, unless the evidence is so weak that, as a
        matter of law, no probability of fact can be drawn from the
        combined circumstances established by the Commonwealth.

In re V.C., 66 A.3d 341, 348-349 (Pa. Super. 2013) (internal citation and

bracket omitted).




                                    -4-
J-S38018-16



      A juvenile may be adjudicated delinquent of conspiracy if the

Commonwealth sufficiently proves the elements set forth in 18 Pa.C.S.A.

§ 903, which provides, in relevant part, the following:

        A person is guilty of conspiracy with another person or
        persons to commit a crime if with the intent of promoting or
        facilitating its commission he:

            (1)   agrees with such other person or persons that
                  they or one or more of them will engage in
                  conduct which constitutes such crime or an
                  attempt or solicitation to commit such crime;
                  or
            (2)   agrees to aid such other person or persons in
                  the planning or commission of such crime or of
                  an attempt or solicitation to commit such
                  crime.

18 Pa.C.S.A. § 903(a).

      Conspiracy requires proof that:

        1) the juvenile entered into an agreement with another to
        commit or aid in the commission of a crime; 2) he shared
        the criminal intent with that other person; and 3) an overt
        act was committed in furtherance of the conspiracy. This
        overt act need not be committed by the juvenile; it need
        only be committed by a co-conspirator.

        The essence of a criminal conspiracy is a common
        understanding, no matter how it came into being, that a
        particular criminal objective be accomplished. Therefore, an
        adjudication of delinquency for conspiracy requires proof of
        the existence of a shared criminal intent. An explicit or
        formal agreement to commit crimes can seldom, if ever, be
        proved and it need not be, for proof of a criminal
        partnership is almost invariably extracted from the
        circumstances that attend its activities. Thus, a conspiracy
        may be inferred where it is demonstrated that the relation,
        conduct, or circumstances of the parties, and the overt acts
        of the co-conspirators sufficiently prove the formation of a


                                     -5-
J-S38018-16


        criminal confederation. The conduct of the parties and the
        circumstances surrounding their conduct may create a web
        of evidence linking the accused to the alleged conspiracy
        beyond a reasonable doubt. Even if the conspirator did not
        act as a principal in committing the underlying crime, he is
        still criminally liable for the actions of his co-conspirators in
        furtherance of the conspiracy.

        … [M]ere presence at the scene of a crime and knowledge of
        the commission of criminal acts is not sufficient to establish
        a conspiracy. Nor is flight from the scene of a crime, without
        more, enough. However, such factors, combined with other
        direct or circumstantial evidence, may provide sufficient
        evidence sustaining an adjudication of delinquency for
        conspiracy.

In re V.C., 66 A.3d at 349-350 (internal citation, quotations and original

brackets omitted).

     A juvenile will be adjudicated delinquent of theft by unlawful taking “if

he unlawfully takes, or exercises unlawful control over, movable property of

another with intent to deprive him thereof.”         18 Pa.C.S.A. § 3921(a).

“Deprive” is defined, in pertinent part, as “[t]o withhold property of another

permanently or for so extended a period as to appropriate a major portion of

its economic value, or with intent to restore only upon payment of reward or

other compensation[.]” 18 Pa.C.S.A. § 3901. A juvenile will be adjudicated

delinquent of criminal mischief if he “damages tangible property of another

intentionally, recklessly, or by negligence in the employment of fire,

explosives, or other dangerous means[.]” 18 Pa.C.S.A. § 3304.

     Here, the complainant gave Appellant the keys to his car to turn off

the vehicle’s interior light and asked Appellant to put the keys back in his

mailbox afterwards. N.T., 5/15/2015, at 3. Appellant was with two other


                                      -6-
J-S38018-16



males at the time. Id. at 5-6. The complainant waited between 45 minutes

to an hour for Appellant to return, before he called the police.            Id. at 4.

While talking to police at his residence, the complainant and the police

witnessed the complainant’s car drive past with Appellant in the passenger

seat. Id. at 4, 6. The police activated their overhead lights and pursued the

vehicle.    Id. at 4.     About a half a block away, with police in pursuant,

Appellant and the two other males “jumped out” of the vehicle “and left it

running.”     Id.   Police arrested Appellant and the complainant was able to

identify Appellant.       Id. at 6.        There was front-end damage to the

complainant’s car and a parked Jeep.             Id. at 6-7.    At the time of the

dispositional hearing, the complainant had yet to receive an estimate for the

damage to his vehicle. Id. at 7.

      Viewing       the   evidence    in   the   light   most   favorable     to   the

Commonwealth, as our standard requires, we find there was sufficient

evidence to support Appellant’s delinquency adjudications.                  First, the

Commonwealth met its burden of proof in establishing the elements of a

conspiracy.     Appellant obtained the complainant’s car keys under false

pretenses and without permission to use the vehicle.             Appellant, in turn,

gave those keys to another to drive the vehicle while Appellant rode as a

passenger.      Their combined acts sufficiently proved the formation of a

criminal confederation.     The intent to deprive emerges from the continued

operation of the complainant’s vehicle despite police intervention. The driver

and Appellant fled the car on foot and left the car running. There was no

                                           -7-
J-S38018-16



evidence that Appellant, or his co-conspirator, intended to return the

vehicle.    Moreover, their flight from police further evidenced their guilt.

Thus, Appellant’s adjudications for conspiracy and theft by unlawful taking

were sufficiently proven.      Moreover, the complainant’s vehicle suffered

damage as the result of the driver’s recklessness.         Appellant is criminally

liable for the actions of his co-conspirator. Hence, the Commonwealth also

presented    sufficient   evidence   to    support   Appellant’s   adjudication   of

delinquency for criminal mischief.

      Dispositional order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2016




                                          -8-